Citation Nr: 1412540	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  09-49 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to an initial compensable disability rating for residuals of a nondisplaced fracture of the distal shaft of the right fifth metatarsal.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 




INTRODUCTION

The Veteran had active military service from October 1967 to September 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This case was previously before the Board in May 2012, at which time the issues currently before the Board were remanded for additional development.  The case has now been returned to the Board for further appellate action.  


REMAND

Regrettably, the Board finds that additional development is required before the Veteran's claims on appeal are decided.  With respect to the Veteran's bilateral hearing loss disability, in the May 2012 remand, the Board directed that the Veteran be afforded a VA examination to determine whether his bilateral hearing loss disability, which pre-existed his active service, was aggravated by his active service.  A review of the record shows that the Veteran was afforded the directed examination in June 2012.  At that time, the examiner opined that it was less likely as not that the Veteran's bilateral hearing loss disability was caused by, or the result of, an event in military service.  In this regard, the examiner noted that the Veteran's hearing was normal at separation and that there was no indication that the Veteran's bilateral hearing loss disability manifested to a compensable degree within one year of his separation from active service.  The examiner further noted that he could not resolve the discrepancies between the Veteran's entrance audiogram, showing mild bilateral hearing loss disability, and his separation audiogram, showing hearing within normal limits, without resorting to speculation.  The examiner went on to speculate that it seemed as though the Veteran's bilateral hearing loss disability that existed prior to his service must have resolved during service.  The examiner did not provide a rationale for the conclusions drawn.  Additionally, the examiner failed to provide the directed opinion as to whether the Veteran's pre-existing bilateral hearing loss disability was aggravated during his active service.  Thus, the Board finds that the June 2012 VA examination and opinion are not adequate for adjudication purposes.  

With respect to the Veteran's right foot disability, in the May 2012 remand, the Board directed that the Veteran be afforded a VA examination to determine the current level of severity of all impairment resulting from his service-connected residuals of a nondisplaced fracture of the distal shaft of the right fifth metatarsal.  The Veteran was afforded the directed examination in June 2012.  X-rays taken of his right foot at that time revealed minimal arthritis in the medial intertarsal joints of the right foot.  However, it is unclear as to whether the right foot arthritis is related to his service-connected disability.  Therefore, it must be determined whether the Veteran's arthritis is a manifestation of his service-connected residuals of a nondisplaced fracture of the distal shaft of the right fifth metatarsal or whether it is a separate and distinct disability. 

For these reasons, the Board finds that the development conducted does not comply with the directives of the May 2012 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Thus, the Veteran should be afforded a new VA audiology evaluation to determine whether his bilateral hearing loss disability was aggravated during his active service.  Also, his claims file should be returned to the June 2012 VA examiner to provide an opinion as to whether his right foot arthritis is a manifestation of his service-connected residuals of a nondisplaced fracture of the distal shaft of the right fifth metatarsal or whether it is a separate and distinct disability.  

Additionally, current treatment records should be identified and obtained.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to identify and obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard in order to allow him the opportunity to obtain and submit those records for VA review.  All such available relevant identified records should be associated with the Veteran's claims folder.  

2. Then, the Veteran should be scheduled for a VA audiology evaluation by an examiner with sufficient expertise to determine the nature and etiology of his bilateral hearing loss disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's bilateral hearing loss disability, which pre-existed his active service, was aggravated by such service.  In forming the opinion, the examiner should presume that the Veteran is a reliable historian with regard to his complaints of noise exposure during active service and symptoms of bilateral hearing loss disability since service.  

A rationale for all opinions expressed should be provided. 

3. The Veteran's claims file should also be forwarded to the VA examiner who performed the June 2012 foot examination for a complete review of the claims file and an addendum opinion.  

Based on a review of the record, to specifically include the June 2012 VA foot examination report, the examiner should make a finding as to whether the Veteran's documented right foot arthritis is a manifestation of his service-connected residuals of a nondisplaced fracture of the distal shaft of the right fifth metatarsal.  The supporting rationale for all opinions expressed must be provided.  

If the June 2012 VA examiner is not available, the claims file should be provided to another examiner with sufficient expertise to provide the requested medical findings and supporting rationale.  Another VA foot examination should only be performed if deemed necessary by the examiner providing the requested medical finding.  

4. Confirm that any VA examination reports and medical opinions comport with this remand and undertake any other development found to be warranted.

5. Then, readjudicate the claims on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


